DETAILED CORRESPONDENCE
	Claims 1-2, 4-8, 10-12, 15, 20, and 23-26 are under consideration. 
	Claim 1-2, 4-8, 10-12, 15 and 27 are pending and under consideration. 
	Claims 20 and 23-26 are withdrawn. 
	
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 11, 12, 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0297295 (BROOKS) in view of United States Patent Application Publication No. 2010/0183661 (KONDO).
Claim 1 recites a method for making a liquid acidic food product comprising:
(a) making a protein-supplemented acidic liquid by combining an acidic liquid with microalgal flour, or combining a non-acidic liquid with microalgal flour and an acid to arrive at a protein-supplemented liquid having a pH of 4.6 or less, wherein protein-supplemented liquid comprises at least 0.1% dried microalgal flour; 
(b) subjecting the protein-supplemented liquid to a heating step, wherein after the heating step, the viscosity of the protein-supplemented liquid increases by no more than 10% after the heating step,
wherein the microalgal flour comprises at least 45% microalgal cell protein by dry weight;  
wherein the microalgal flour is predominantly intact microalgal cell bodies of heterotrophically cultivated microalgae, and 
the microalgal flour has cells with less than 15% lipid.
As to step a) BROOKS teaches that algal biomass can be incorporated into food products such as beverages (i.e., juice) and dressings [0209]. The food composition comprises at least 0.1% w/w algal biomass and one or more other edible ingredient and the algal biomass is formulated through blending of algal biomass that contains at least 40% protein [0206]. 
 As to step b), BROOKS teaches subjecting the protein-supplemented liquid to a heating step.  The heating step is a pasteurization step [0070].   BROOKS teaches in [01777], BROOKS teaches that the 
As noted above, BROOKS teaches that the microalgal flour comprises at least 40% microalgal cell protein by dry weight [0206].  This reads on the amount of at least 45%.
Brooks teaches that the microalgal flour is predominantly intact microalgal cell bodies of heterotrophically cultivated microalgae.  The flour may comprise more than 50, and often more than 75, 90, and 98% intact cells [0074].
The oil content of algal flour can vary depending on the percent oil of the algal biomass. Algal flour can be produced from algal biomass of varying oil content [0173]. The microalgae comprise cells that are at least 10% or more oil by dry weight [0144].  This overlaps the claimed amount of less than 15% lipid. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
BROOKS does not teach that that the protein-supplemented liquid has a pH of 4.6 or less.
KONDO teaches that the stability of chlorella extract-containing beverages can be stabilized in-part by adding citric acid and adjusting the pH to 3 (col. 4, lines 55-60).  This reads on the claimed pH of less than 4.6. Thus, it would have been obvious to modify BROOKS to adjust the pH to 3 to stabilize the chlorella-containing beverage. 

Claim 2 recites that the liquid acidic food product is a fruit juice, salad dressing, or sauce. 
BROOKS teaches in [0204] a salad dressing can be produced with the algal flour.


Claim 11 recites that the dried microalgal flour comprises dried Chlorella. The algae is preferably Chlorella prothocoides produced by heterotrophic growth in the dark (i.e., absence of light) [0100], [0221].  
Claim 12 recites that the flour is not green in color.
At [0100], it is noted that no chlorophyll production occurs as the Chlorella is produced in the dark to provide a white, yellow powder. 
Claim 15 recites that the Chlorella is of the species Chlorella protothecoides.
Brooks teaches that Chlorella protothecoides is a preferred strain [0108].
Claim 27 recites that the liquid acidic food product is a beverage. 
BROOKS teaches that the product can be a beverage [0015]-[0016]. 

Claims 4-8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over BROOKS as applied to claims 1, 2, 11, 12, 15, and 27 above, and further in view of United States Patent Application Publication No. 2003/0031754 (LANGE). 
Claim 4 recites the heating step comprises: (a) treating the liquid acidic food product by a high-temperature, short-time (HTST) step; and/or (b) hot-filling a container with the liquid acidic food product.
Claim 5 recites that the heating step comprises: (a) treating the liquid acidic food product by a low temperature, long-time (LTLT) step; and/or (b) hot-filling a container with the liquid acidic food product.
Claim 6 recites that the HTST step comprises heating to between 60-140oC for between 5 and 60 seconds.
Claim 7 recites that the HTST step comprises heating to between 70-100oC for between 5 and 60 seconds. 
Claim 10 recites that the heating step has temperature and time parameters such that at least a 1 log reduction in bacterial load is achieved.
BROOKS is silent regarding the pasteurization conditions of the algal flour as recited in claims 4-7.  LANGE teaches that heat intensity influences the organoleptic and nutritional properties of the finished product and its conservation time. For example, a low temperature/long time process ( LTLT) consists of heating at 65.60C for 30 minutes. The high temperature/short time ( HTST) process consists of heating at about 72.8oC for about 16 seconds.  This reads on the claimed time and temperatures of claims 6 and 7 LANGE teaches that dairy (e.g., cheese can be pasteurized).  The objective of the thermal treatment is to destroy pathogens [0040].  This would naturally result in a heating step that has temperature and time parameters such that at least a 1 log reduction in bacterial load is achieved.

Claim 8 depends on claim 7 and recites that the liquid acidic food product comprises at least 5, 10, 20, 30, 40, or 50% protein. 
BROOKS teaches that an algal protein concentrate would contain at least 45% protein by dry weight [0206].   



Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
 Claim 1 recites a method for making a liquid acidic food product comprising:
(a) making a protein-supplemented acidic liquid by combining an acidic liquid with microalgal flour, or combining a non-acidic liquid with microalgal flour and an acid to arrive at a protein-supplemented liquid having a pH of 4.6 or less, wherein protein-supplemented liquid comprises at least 0.1% dried microalgal flour; 
(b) subjecting the protein-supplemented liquid to a heating step, wherein after the heating step, the viscosity of the protein-supplemented liquid increases by no more than 10% after the heating step,
wherein the microalgal flour comprises at least 45% microalgal cell protein by dry weight;  
wherein the microalgal flour is predominantly intact microalgal cell bodies of heterotrophically cultivated microalgae, and 
the microalgal flour has cells with less than 15% lipid.

However, BROOKS teaches that algal biomass can be incorporated into food products such as beverages (i.e., juice) and dressings [0209]. The food composition comprises at least 0.1% w/w algal biomass and one or more other edible ingredient and the algal biomass is formulated through blending of algal biomass that contains at least 40% protein [0206]. BROOKS also teaches subjecting the protein-supplemented liquid to a heating step.  The heating step is a pasteurization step [0070].   BROOKS teaches in [01777], BROOKS teaches that the algal flour is a superior emulsifier and is suitable in use in food preparation that requires thickness, opacity and viscosity, such as, sauces, dressings and soups.  In [0228], it is taught that the algal cells can remain intact [0228]/
BROOKS also teaches the same algae as preferred in the present invention (see claims 11-2 and 15) produced under the same conditions (i.e., heterotrophic growth in dark). The algae is preferably Chlorella prothocoides produced by heterotrophic growth in the dark (i.e., absence of light) [0100], [0221].  At [0100], it is noted that no chlorophyll production occurs as the Chlorella is produced in the dark to provide a white, yellow powder. Brooks teaches that Chlorella protothecoides is a preferred strain [0108].
While the applicant argues that the viscosity of the claimed invention differs from BROOKS, it is noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Moreover, while the applicant argues that BROOKS does not specifically teach optimizing to applicant’s recited ranges, BROOKS teach the structural features that result in these features and provides motivation as to why one skilled in the art would want to vary and optimize these features.  The Patent Office is not required nor has the facilities to determine whether a composition satisfies a particular test. 
Moroever, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
The applicant also argues that Kondo and Lange fail to make up for this deficiency of Brooks. Kondo teaches a Chlorella extract-containing beverage, a Chlorella extract-containing product including a food additive, and a method for improving the storage stability thereof (Kondo, paragraph [0002]). Lange teaches a process for producing a lactose-free milk which does not confer a sweet taste to the milk that normally results from the hydrolysis of lactose into monosaccharides (abstract). Kondo and Lange fail to teach a liquid acidic food product comprising a heating step, wherein the viscosity of the protein-supplemented liquid increases by no more than 10% after the heating step, as claimed.
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
LANGE is cited to show that it would have been obvious to use a pasteurization step that provides the best  organoleptic and nutritional properties of the finished product. For example, a low temperature/long time process ( LTLT) consists of heating at 65.60C for 30 minutes. The high temperature/short time ( HTST) process consists of heating at about 72.8oC for about 16 seconds.  This reads on the claimed time and temperatures of claims 6 and 7 LANGE teaches that dairy (e.g., cheese can be pasteurized). 
Thus, the fact remains thought that BROOKS teaches the same algal biomass cultured under the same conditions as noted above.


Relevant Prior Art Not Relied Upon
2012/0128832


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                      
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791